DETAILED ACTION

1.	Claims 1-20 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category, a method. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and mental processes. They are highlighted below (underlined, italicized):

19. A computer-implemented method of evaluating a predetermined mathematical function for a received input value at an apparatus comprising a memory, polynomial hardware block and CORDIC hardware block, the method comprising: 
at the polynomial hardware block:  
5identifying a domain interval containing the received input value over which the predetermined mathematical function can be evaluated, the predetermined mathematical function over the identified interval being approximated by a polynomial function; 
evaluating the polynomial function for the received input value using 10values stored in the memory representing the polynomial function over the identified interval to calculate a first evaluation of the predetermined mathematical function for the received input value; 
at the CORDIC hardware block: 
initialising a CORDIC algorithm using the first evaluation of the 15predetermined mathematical function for the received input value; and 
implementing the CORDIC algorithm to perform a plurality of iterative calculations to calculate a refined evaluation of the predetermined mathematical function for the received input value.

5.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and mental processes.

Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an apparatus comprising memory” “polynomial hardware block” and “CORDIC hardware block” are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claims 1 and 20 are rejected for similar reasons as presented above with reference to claim 1. Therefore, the claims is directed to the same abstract idea without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Dependent claims 2-18 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that 

	

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-12, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunelli et al (hereafter Brunelli)(US Pub. 2010/0106761).

8.	As to claim 1, Brunelli discloses an apparatus configured to evaluate a predetermined mathematical function for a received input value (abstract solving function), the apparatus comprising:  
5a memory configured to store values representing a predetermined set of polynomial functions (memory device 110 of fig 1) which approximate the 
a polynomial hardware block configured to: identify a domain interval containing the received input value over which 10the predetermined mathematical function can be evaluated, the predetermined mathematical function over the identified interval being approximated by a polynomial function for which values are stored in the memory, and evaluate the polynomial function for the received input value using the stored values representing the polynomial function over the identified interval 15to calculate a first evaluation of the predetermined mathematical function for the received input value (fig. 3 and [0049]-[0053]; and 
a CORDIC hardware block for performing a CORDIC algorithm ([0005] and [0025] CORDIC method), configured to: initialise the CORDIC algorithm using the first evaluation of the predetermined mathematical function for the received input value calculated by 20the polynomial block, and implement the CORDIC algorithm to perform a plurality of iterative calculations to calculate a refined evaluation of the predetermined mathematical function for the received input value ([0034]-[0037] arithmetic calculations performed based on domain intervals). 

9.	As to claim 2, Brunelli discloses wherein the predetermined mathematical function is approximated over each of a plurality of domain intervals by a respective polynomial function ([0025], approximation of solution).

As to claim 3, Brunelli discloses wherein each of the polynomial functions is 30represented by a set of one or more stored values ([0026] and [0051]).

11.	As to claim 4, Brunelli discloses wherein the polynomial function is represented over the identified domain interval by a set of one or more control points, and the 32070852.000455- IMA01-130269US- 10652.US1 hardware polynomial block is configured to evaluate the polynomial function for the received input value using the set of one or more control points ([0022]-[0023]).

12.	As to claim 5, Brunelli discloses wherein the predetermined mathematical 5function is approximated over a plurality of domain intervals by a piecewise polynomial function represented by a plurality of stored control points, the predetermined mathematical function being approximated over each interval by a corresponding polynomial function ([0026] and [0051], polynomials of different orders).

13.	As to claim 6, Brunelli discloses wherein the piecewise polynomial function is a uniform spline function, and the control points are B-spline control points ([0005] and [0057], spline interpolation).

14.	As to claim 7, Brunelli discloses wherein the control points are stored in at least one look-up table stored in the memory ([0057), intervals in corresponding look-up table).

As to claim 8, Brunelli discloses wherein the at least one look-up table includes a total of M+n entries each storing a single control point, where M is the number of domain intervals over which the predetermined mathematical function is approximated; and n is the order of the polynomial functions approximating the 20predetermined mathematical function over the intervals ([0026[, [0051], and [0055], approximations of different orders).

16.	As to claim 9, Brunelli discloses wherein each of the polynomial functions is represented by a respective set of one or more polynomial coefficients ([0057], table of coefficients).

17.	As to claim 10, Brunelli discloses wherein the polynomial coefficients representing the polynomials for the domain intervals are stored in at least one look- up table stored in the memory ([0057]).

18.	As to claim 11, Brunelli discloses the at least one look-up table 30includes a total of M.(n+1) entries each storing a single coefficient, where M is the number of domain intervals over which the predetermined mathematical function is approximated; and n is the order of the polynomial functions approximating the predetermined mathematical function over the intervals ([0026[, [0051], and [0055], approximations of different orders).

As to claim 12, Brunelli discloses wherein the CORDIC hardware block is configured to implement the CORDIC algorithm by performing a plurality of iterative calculations to calculate the refined evaluation of the predetermined mathematical function f(x) for the received input value x ([0034]-[0037]).

20.	As to claim 17, Brunelli discloses wherein the CORDIC hardware block is configured to perform the first iterative calculation using the first evaluation of the 25predetermined mathematical function determined by the polynomial hardware block by evaluating the polynomial function for the received input value ([0022]-[0023]).

21.	As to claims 19 and 20, the claims are rejected for similar reasons as claim 1 above. 


Allowable Subject Matter
22.	Claims 13-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CORDIC unit are adapted for rotation through elementary angles a( given by powers of two with a negative integral exponent

US Pub. 2008/0012599 – Related to an improvement in an interval arithmetic processor for performing calculations on a plurality of data formats, each representing a compact set of real numbers and a modal quantifier, that is, a modal interval. A means for converting the plurality of data formats to and from a file format wherein the file format has a modal interval domain greater than any one of the plurality of data formats is connected to a modal interval bus. A register file containing a plurality of hardware registers configured to store modal interval information in the file format is coupled to the modal interval bus; a modal interval processing unit used to perform modal interval operations in file format on the modal interval information is also connected to the modal interval bus. By reason of this combination of elements, all data formats are converted to a file format which has a greater dynamic range than any of the modal interval quantities which the modal interval processor may be called upon to manipulate, thereby allowing mixed mode modal interval computations because the file format is able to include all supported data formats after their conversion.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182